Citation Nr: 0530616	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's lumbosacral spine 
degenerative disc disease, L5-S1.
 
2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's residuals of compression 
fractures T9 and L1.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from July 1982 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, established service connection for 
lumbosacral spine degenerative disc disease; assigned a 10 
percent evaluation for that disability; and established 
service connection for T9 and L1 compression fracture 
residuals; and assigned a noncompensable evaluation for that 
disability.  In February 2005, the Board remanded the 
veteran's claim for an initial evaluation in excess of 10 
percent for his lumbosacral spine degenerative disc disease 
to the RO for additional action.  As discussed in more detail 
below, the Board finds that the veteran filed a notice of 
disagreement with the rating assigned to the thoracic spine 
disorder, thereby initiating, but not perfecting, an appeal.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
lumbosacral spine and thoracic spine disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction and in order to conform with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), the Board has 
framed the issues as entitlement to higher initial 
evaluations.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

T9 and L1 compression fractures

In December 2002, the veteran submitted a notice of 
disagreement (NOD), which can reasonably be construed as 
disagreeing with the evaluations assigned for both his 
lumbosacral spine and thoracic spine disabilities.  That is, 
he stated that he was responding to the decision made on his 
entitlements and that he disagreed with the findings.  He 
also referred to back injury incurred July 1987, which was 
the compression fractures.

The RO initially recognized the veteran's NOD as encompassing 
two issues, because the August 2004 decision was issued by a 
Decision Review Officer in response to the NOD which 
increased the evaluation for the veteran's T9 and L1 
compression fracture residuals from noncompensable to 10 
percent.  However, in March 2003, the RO issued a statement 
of the case (SOC) to the veteran which addressed solely the 
issue of the veteran's entitlement to an initial evaluation 
in excess of 10 percent for his lumbosacral spine 
degenerative disc disease.  The fact that the RO assigned a 
10 percent rating did not fully grant the benefit sought on 
appeal because higher disability ratings are available under 
the diagnostic code pertinent to vertebral fractures 
(Diagnostic Code 5285).  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the NOD is still pending. 

The RO has not issued a SOC or a supplemental statement of 
the case (SSOC) to the veteran which addresses that issue.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Lumbar spine disc disease

During the pendency of the instant appeal, the veteran moved 
from Kentucky to Virginia.  The veteran timely informed the 
VA of his change of address.  Indeed, the report of a July 
2004 VA examination for compensation purposes notes the 
veteran's current Virginia address of record.  
Notwithstanding this fact, the examination scheduled in 
compliance with the Board's February 2005 Remand instructions 
was scheduled to take place at the Louisville, Kentucky, VA 
Medical Center and the examination notice was sent to the 
veteran's prior Kentucky address.  After being informed that 
the veteran had failed to report for the scheduled 
examination, the VA sent a June 2005 letter to the veteran's 
current address of record requesting that he contact the VA 
to reschedule the VA examination for compensation purposes.  
While acknowledging this fact, the Board finds that 
additional action should be taken to schedule the veteran for 
a VA examination for compensation purposes at a VA facility 
near his Virginia residence given the apparently erroneous 
scheduling of the May 2005 VA examination.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his lumbosacral spine and 
thoracic spine disabilities after 
December 2002, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact the 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  After receiving any identified 
medical records, to the extent available, 
schedule the veteran for a VA examination 
for compensation purposes at a VA 
facility near his Virginia residence in 
order to determine the current nature and 
severity of his lumbosacral spine 
degenerative disc disease.  All indicated 
tests and studies must be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbosacral spine degenerative 
disc disease and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the 
thoracolumbar and lumbosacral spinal 
segments should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbosacral spine 
disabilities upon his vocational 
pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then issue a SOC to the veteran which 
addresses the issue of an initial 
evaluation in excess of 10 percent for 
the veteran's T9 and L1 compression 
fracture residuals.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the veteran's entitlement to 
an initial evaluation in excess of 10 
percent for his lumbosacral spine 
degenerative disc disease.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


